Exhibit 10.1

AGREEMENT

This Agreement (as it may be amended, modified or supplemented from time to time
in accordance with the terms hereof, this “Agreement”), dated as of October 27,
2002, is entered into by and among Cherokee International, LLC, a California
limited liability company (“Cherokee LLC”), Cherokee International Corporation
(formerly, Cherokee International Finance, Inc.), a Delaware corporation
(“Cherokee Corporation,” and, together with Cherokee LLC, the “Original
Issuers”), each of the persons listed on the signature pages hereto under the
caption “Oaktree Noteholders” (each, an “Oaktree Noteholder”) and each of the
persons listed on the signature pages hereto under the caption “GSC Noteholders”
(each, a “GSC Noteholder”; each Oaktree Noteholder or GSC Noteholder sometimes
being referred to herein as a “Consenting Noteholder,” and collectively, the
“Consenting Noteholders”).  Each of the Consenting Noteholders is a holder of
the Original Issuers’ 10 1/2% Senior Subordinated Notes due 2009 (the “Existing
Notes”) issued pursuant to an Indenture, dated as of April 30, 1999 (the
“Existing Indenture”), by and among the Original Issuers and U.S. Bank, N.A.
(f/k/a Firstar Bank of Minnesota, N.A.), as Trustee (the “Existing Trustee”). 
Capitalized terms used but not defined herein shall have the respective meanings
ascribed to such terms in the Existing Indenture.  In connection with and prior
to consummation of the Exchange Offer (defined below), Cherokee LLC intends to
reorganize as a corporation under the laws of the State of Delaware by merging
with and into Cherokee Corporation.  References herein to Cherokee shall refer
(i) collectively to the Original Issuers so long as they are both in existence
and (ii) to Cherokee Corporation upon consummation of the reorganization.

R  E  C  I  T  A  L  S

WHEREAS, Cherokee believes it is necessary to reduce the cash flow and covenant
burdens imposed by the Existing Notes and its existing Credit Agreement, dated
as of April 30, 1999, among Cherokee LLC, as borrower, and the agents and
lenders named therein, as amended through the date hereof (the “Credit
Agreement”);

WHEREAS, Cherokee and the Consenting Noteholders have engaged in good faith
negotiations with the objective of reaching a mutually acceptable agreement for
the exchange of the Existing Notes for any one of the following: (i) units (the
“Units”), consisting of 5 1/4% Senior Notes due 2008 to be issued by Cherokee
Corporation (the “New Senior Notes”) and warrants (the “Warrants”) to purchase
shares of common stock of Cherokee Corporation (the “Warrant Shares”) each
having terms substantially as set forth on Annex A-1 hereto, which is
incorporated into this Agreement as if fully set forth herein, or (ii) 12%
Pay-In-Kind

 

--------------------------------------------------------------------------------


 

Senior Convertible Notes due 2008 to be issued by Cherokee Corporation (the “New
Convertible Notes” and, together with the Units, the New Senior Notes and the
Warrants, the “Securities”), which will be convertible into shares of common
stock of Cherokee Corporation (the “Conversion Shares”) having terms
substantially as set forth on Annex A-2 hereto, which is incorporated into this
Agreement as if fully set forth herein, which shall be consummated pursuant to
the Exchange Offer;

WHEREAS, in connection with the Exchange Offer, Cherokee desires to conduct the
Consent Solicitation (defined below), pursuant to which it will seek to obtain
consents to certain proposed amendments to the Existing Indenture;

WHEREAS, in connection with and as a condition to the Exchange Offer, Cherokee
intends to (a) amend and restate its Credit Agreement in accordance with terms
substantially as set forth on Annex A-3 hereto, which is incorporated into this
Agreement as if fully set forth herein (the “Amendment”), and (b) refinance a
portion of the indebtedness outstanding under the Credit Agreement pursuant to a
term loan having terms substantially as set forth on Annex A-4 hereto (the “Term
Loan”) (Annexes A-1, A-2, A-3 and A-4 collectively referred to herein as the
“Term Sheet”);

WHEREAS, the Consenting Noteholders desire to tender their Existing Notes in the
Exchange Offer and consent to the proposed amendments in the Consent
Solicitation (the Exchange Offer and the Consent Solicitation collectively, the
“Exchange Transactions”), on the terms and subject to the conditions set forth
herein;

WHEREAS the Oaktree Noteholders (the “Equity Holders”) hold a substantial
portion of the outstanding equity interests in Cherokee LLC and, upon Cherokee
LLC’s reorganization as Cherokee Corporation, will hold a substantial portion of
the outstanding shares of common stock of Cherokee Corporation and desire to
have Cherokee effect the Exchange Transactions; and

WHEREAS, to expedite and implement the Exchange Transactions, (i) Cherokee is
prepared to propose the Exchange Transactions, to seek the necessary approvals
for the Exchange Transactions and the other transactions contemplated thereby as
expeditiously as possible, and to perform its other obligations hereunder, and
(ii) the Consenting Noteholders are prepared to commit, on the terms and subject
to the conditions of this Agreement and applicable law, to exchange their
Existing Notes when solicited to do so and to perform their other obligations
hereunder, including delivering their consent in the Consent Solicitation.

2

--------------------------------------------------------------------------------


 

NOW, THEREFORE, in consideration of the foregoing recitals and the terms and
conditions set forth herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, Cherokee, Cherokee
Finance and each Consenting Noteholder (each a “Party” and, collectively, the
“Parties”), intending to be legally bound, hereby agree as follows:

1.     Exchange Offer and Consent Solicitation.

(a)           Exchange Offer.  Cherokee shall conduct an exchange offer in
accordance with the terms hereof, in which Cherokee shall offer to the holders
of the Existing Notes the opportunity to exchange the Existing Notes for (i) the
Units or (ii) the New Convertible Notes, at the election of the holder of the
Existing Notes (the “Exchange Offer”), each of which shall be delivered to the
holders of the Existing Notes on the Closing Date (as defined below).  The
Securities issued in the Exchange Offer shall have terms substantially as set
forth on Annexes A-1 and A-2 hereto.  In the Exchange Offer, Cherokee shall
offer to exchange, for each $1,000 principal amount of Existing Notes held by a
holder thereof, at the option of that holder, any one of the following (the
“Consideration”), but not a combination thereof:

(i)                    1 Unit, consisting of $1,000 principal amount of New
Senior Notes and 1 Warrant to purchase initially between 119.3995 and 183.7512
Warrant Shares, determined as provided below; or

(ii)                   $1,000 principal amount of New Convertible Notes, which
will be convertible into a number of Conversion Shares that will vary depending
upon the number of Units issued in the Exchange Offer (which shall not exceed
30,903,646 shares in the aggregate), determined as provided below.

The number of Warrant Shares initially issuable upon exercise of each Warrant
will vary depending upon the aggregate principal amount of Existing Notes
tendered and accepted in exchange for Units in the Exchange Offer, and no more
than 11,939,951 Warrant Shares will be initially issuable in the aggregate. 
Accordingly, if $22 million or less in aggregate principal amount of Existing
Notes is tendered and accepted in exchange for Units, 183.7512 Warrant Shares
will be initially issuable upon exercise of each Warrant.  If $79 million or
more in aggregate principal amount of Existing Notes is tendered and accepted in
exchange for Units, 119.3995 Warrant Shares will be initially issuable upon
exercise of each Warrant, and if between $22 million and $79 million in
aggregate principal amount of Existing Notes is tendered and accepted in
exchange for Units, the number of Warrant Shares initially issuable upon
exercise of each Warrant shall be adjusted pro

3

--------------------------------------------------------------------------------


 

 rata between 183.7512 and 119.3995 Warrant Shares.  The number of Warrant
Shares issuable upon exercise will be adjusted for certain dilutive events.

Similarly, the number of Conversion Shares initially issuable upon conversion of
each $1,000 principal amount of New Convertible Notes also will vary depending
upon the aggregate principal amount of Existing Notes tendered and accepted in
exchange for Units in the Exchange Offer, and no more than 30,903,646 Conversion
Shares will be initially issuable in the aggregate.  Accordingly, if all holders
of Existing Notes exchange their Existing Notes for an aggregate of $100,000,000
principal amount of New Convertible Notes, 309.0365 Conversion Shares will be
initially issuable upon conversion of each $1,000 principal amount of New
Convertible Notes.  The number of Conversion Shares initially issuable upon
conversion of each $1,000 principal amount of New Convertible Notes will
increase pro rata as the aggregate principal amount of New Convertible Notes
issued in the Exchange Offer decreases.  Accordingly, if, as assumed herein,
$43,550,000 aggregate principal amount New Convertible Notes and $56,450,000
aggregate principal amount of New Senior Notes are issued in exchange for
Existing Notes, then 541.9853 Conversion Shares will be initially issuable upon
conversion of each $1,000 principal amount of New Convertible Notes, or an
aggregate of 23,603,458 Conversion Shares.  The number of Conversion Shares
issuable upon conversion will be adjusted for certain dilutive events.

In addition, on the Closing Date, Cherokee will pay interest, in cash, to
holders of Existing Notes tendered and accepted for exchange in the Exchange
Offer that was due to such holders on November 1, 2002.  Payment of any interest
that has accrued since November 1, 2002 on Existing Notes tendered and accepted
in exchange for New Senior Notes or New Convertible Notes, as applicable, will
be paid on the next regularly scheduled interest payment date, which is May 1,
2003 for the New Senior Notes and November 1, 2003 for the New Convertible
Notes, at the rate applicable to the New Senior Notes and New Convertible Notes,
respectively.  Cherokee also will pay, on the Closing Date, interest, in cash,
on Existing Notes not tendered or accepted for exchange in the Exchange Offer
that was due to such holders on November 1, 2002.  Payment of any interest that
has accrued since November 1, 2002 on such non-tendered or non-accepted Existing
Notes will be paid on the next regularly scheduled interest payment date, which
is May 1, 2003, at the rate applicable to the Existing Notes.

(b)           Consent Solicitation; Supplemental Indenture.  As part of the
Exchange Offer, Cherokee shall solicit the consent (the “Consent Solicitation”)
of the holders of record or beneficial owners of Existing Notes as of the close
of business on September 12, 2002 (the “Record Date”) to amendments to certain

4

--------------------------------------------------------------------------------


 

provisions of the Existing Indenture (the “Proposals”), which Proposals are set
forth in, and shall be effected by, a supplemental indenture (the “Supplemental
Indenture”), substantially in the form attached hereto as Annex B.  In the
Exchange Offer, exchanging holders of Existing Notes shall be required, as a
condition to Cherokee’s acceptance of such holders’ tender of Existing Notes in
the Exchange Offer, to consent to each of the Proposals or, if such holders were
not holders of record or beneficial owners of such Existing Notes as of the
Record Date, to deliver a consent to the Proposals with respect to such tendered
Existing Notes from the holder of record or beneficial owner thereof as of
Record Date.

(c)           Preparation of Exchange Offer Documents; Commencement of Exchange
Offer.  Promptly upon execution of this Agreement, Cherokee shall prepare all
documents necessary to commence, effect and consummate the Exchange Transactions
as contemplated by this Agreement (collectively, the “Exchange Offer
Documents”).  As soon as reasonably practicable after preparation of the
Exchange Offer Documents, Cherokee shall commence the Exchange Offer and the
Consent Solicitation.

(d)           Cooperation.  Cherokee, on the one hand, and each of the
Consenting Noteholders, on the other hand, shall cooperate with each other and
use (and Cherokee shall cause its subsidiaries to use) its respective reasonable
efforts to take or cause to be taken all actions, and do or cause to be done all
things, necessary, proper or advisable on its part to consummate and make
effective the Exchange Transactions and the other transactions contemplated
thereby, including preparing and filing as promptly as practicable all
documentation to effect all necessary notices, reports and other filings and to
obtain as promptly as practicable all consents, registrations, approvals,
permits and authorizations necessary or advisable to be obtained from any third
party and/or any federal, state or other government, governmental or regulatory
agency or body, court or self-regulatory organization, domestic or foreign
(each, a “Governmental Entity”) in order to consummate the Exchange Transactions
or any of the other transactions contemplated by the Exchange Offer Documents.

(e)           Support of Equity Holders.  The Equity Holders hereby agree to (i)
use their reasonable efforts to cause Cherokee to comply with its obligations
under this Agreement and (ii) to the extent the Equity Holders’ approval or
consent of the Exchange Transactions is required, grant such approval or consent
in a timely manner.

(f)            Compliance with Securities Laws.  Cherokee and the Consenting
Noteholders agree that the Exchange Offer is intended to conform with the

5

--------------------------------------------------------------------------------


 

requirements of Section 3(a)(9) of the Securities Act of 1933, as amended (the
“Securities Act”), and Rule 150 adopted thereunder, and the applicable
provisions of Section 14(e) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”), and Regulation 14E adopted thereunder, and all other
applicable federal and state securities laws.

(g)           Closing.  The closing of the Exchange Offer and Consent
Solicitation (the “Closing”) shall take place (i) at the offices of Skadden,
Arps, Slate, Meagher & Flom LLP, New York, New York at 10:00 A.M. on the first
business day on which the last to be fulfilled or waived of the conditions to
the Exchange Transactions set forth in Section 2 (other than in each case those
conditions that by their nature are to be satisfied at the Closing, but subject
to the fulfillment or waiver of those conditions) shall be satisfied or waived
in accordance with this Agreement or (ii) at such other place and time and/or on
such other date as Cherokee and the Consenting Holders may agree in writing
(either such time, the “Closing Date”).

2.     Conditions to the Exchange Transactions.  The obligations of the Parties
to consummate the Exchange Transactions are subject to satisfaction or waiver of
the following conditions:

(a)           Requisite Consents Condition.  Cherokee shall have timely received
validly delivered consents to the Proposals from holders of not less than a
majority in aggregate principal amount of Existing Notes outstanding on the
Record Date (other than Existing Notes held on the Record Date by Cherokee or
its Affiliates).

(b)           Minimum Tender Condition.  Not less than 51% in aggregate
outstanding principal amount of Existing Notes shall have been validly and
timely tendered and not properly withdrawn in the Exchange Offer.

(c)           Credit Agreement Amendment.  The Amendment shall have been
executed and delivered by the lenders party thereto.

(d)           Term Loan.  The Term Loan shall have been executed and delivered
by the lenders party thereto.

(e)           Outside Closing Date.  The Exchange Offer shall have been
consummated on or prior to December 31, 2002 (the “Outside Closing Date”).

(f)            Blue Sky.  Cherokee shall have received all state securities and
“blue sky” permits and approvals, if any, necessary to consummate the Exchange
Transactions.

6

--------------------------------------------------------------------------------


 

(g)           No Restrictions.  No Governmental Entity of competent jurisdiction
shall have enacted, issued, promulgated, enforced or entered any statute, law,
ordinance, rule, regulation, judgment, decree, injunction or other order
(whether temporary, preliminary or permanent) that is in effect and restrains,
enjoins or otherwise prohibits consummation of the Exchange Transactions.

3.     Agreements of Consenting Noteholders in Connection With the Exchange
Transactions.

(a)           Each of the Consenting Noteholders hereby agrees, subject to the
conditions that, and only for so long as, (i) the material terms of the Exchange
Offer Documents are substantially identical to the terms set forth in this
Agreement and the Term Sheet, and (ii) no Noteholders Termination Event (as
defined below) shall have occurred with respect to it and not have been waived
in accordance herewith:

(i)                    it shall validly and timely tender all of its Existing
Notes held of record or beneficially owned by it as of the date of this
Agreement, and any Existing Notes acquired by such Consenting Noteholder after
the date of this Agreement, for exchange pursuant to the Exchange Offer, and
accept in exchange therefor Units, New Convertible Notes or the Cash Election,
as set forth opposite such Consenting Noteholder’s name on Schedule I hereto;

(ii)                   it shall validly and timely deliver consents to (and,
upon request of Cherokee shall cause its nominee to consent to) the Proposals
with respect to all of its Existing Notes held of record or beneficially owned
by it as of the Record Date, and, with respect to any Existing Notes held of
record or beneficially owned by it as of the date of this Agreement or acquired
by such Consenting Noteholder after the date of this Agreement that were not so
held or owned as of the Record Date, it shall validly and timely deliver the
consent of the record or beneficial owner of such Existing Notes as of the
Record Date, pursuant to the Consent Solicitation and in accordance with the
terms hereof;

(iii)                  it shall not object to the consummation of the Exchange
Transactions or otherwise commence any proceeding to oppose, or that could
materially adversely affect or materially delay, the Exchange Transactions or
the use of any of the Exchange Offer Documents in connection therewith;

(iv)                  it shall agree to and shall execute execution versions of
the Exchange Offer Documents to which it is party and containing terms and
conditions substantially identical to those contained in this Agreement and the
Term Sheet;

7

--------------------------------------------------------------------------------


 

(v)                   it shall execute agreements setting forth the stockholder
arrangements contained in the Term Sheet

(vi)                  it shall not vote for, consent to, or directly or
indirectly seek, solicit, support, participate in or encourage any other
exchange of the Existing Notes, or any restructuring or recapitalization of
Cherokee, or any plan of reorganization or liquidation under applicable
bankruptcy or insolvency laws, whether domestic or foreign, in respect of
Cherokee, or any plan, proposal or offer of dissolution, winding up,
liquidation, reorganization, merger, recapitalization or restructuring of
Cherokee (other than as described in the Exchange Offer Documents (including
Cherokee LLC’s reorganization into a Delaware corporation), in connection with
the amendment or refinancing of the Credit Agreement on terms acceptable to
Cherokee or one agreed to in writing by Cherokee and each of the Consenting
Noteholders); and

(vii)                 it shall not take any other action (and shall prevent its
nominee from taking any action on its behalf), including but not limited to
initiating any legal proceeding, that is materially inconsistent with, or that
could materially delay consummation of, any of the Exchange Transactions.

(b)           Upon request of Cherokee, each Consenting Noteholder agrees:

(i)                    to the extent permitted under the Existing Indenture, to
waive (and, upon request of Cherokee, shall cause its nominee to waive) any
Default or Event of Default arising after the date of this Agreement under the
Existing Indenture through the earlier of consummation of the Exchange Offer or
termination of this Agreement in accordance with the provisions hereof; or

(ii)                   in the event that any acceleration of the Existing Notes
is effected pursuant to Section 6.02 of the Existing Indenture as a result of
any Event of Default, to vote (and, upon request of Cherokee, shall cause its
nominee to vote) pursuant to Section 6.02 of the Existing Indenture to rescind
such acceleration and its consequences and that all such rescissions of
acceleration shall include instructions to the Existing Trustee under the
Existing Indenture to such effect.

4.     Agreements of Cherokee in Connection with the Exchange Transactions.

(a)           Cherokee hereby agrees that (i) promptly upon execution of this
Agreement by all Parties, to prepare all of the Exchange Offer Documents in a
timely fashion in accordance with the terms of this Agreement, (ii) to ensure
that all of the Exchange Offer Documents contain terms and conditions
substantially identical to

8

--------------------------------------------------------------------------------


 

those contained in this Agreement and the Term Sheet, (iii) to use its
reasonable efforts to obtain any and all requisite material regulatory and/or
material third party approvals for the Exchange Transactions and (iv) to execute
and deliver any documents, agreements or instruments necessary to effectuate the
Exchange Transactions.

(b)           Cherokee also shall keep the Consenting Noteholders apprised of
the status of matters relating to completion of the Exchange Transactions and
the other transactions contemplated thereby, including promptly furnishing the
Consenting Noteholders with copies of (i) any amendments or supplements to any
of the Exchange Offer Documents in advance of any mailing to holders of Existing
Notes and (ii) any notice or other material communications received by Cherokee
from any Governmental Entity with respect to the Exchange Transactions and the
other transactions contemplated thereby.

5.     Termination.

(a)           Termination of the Obligations of the Consenting Noteholders. 
Upon the occurrence of any of the events set forth below (each, a “Noteholder
Termination Event”), each of the Consenting Noteholders may terminate its
obligations hereunder and rescind its acceptance of the Exchange Offer by giving
written notice of such termination to the other Consenting Noteholders, if any,
and Cherokee:

(i)                    the Exchange Offer Documents provide or are modified to
provide for any terms that are materially adverse to the Consenting Noteholders
or materially inconsistent with any of the material terms or conditions of this
Agreement or the Term Sheet;

(ii)                   Cherokee materially breaches this Agreement or fails to
satisfy in any material respect any of the terms or conditions of this Agreement
or the Term Sheet;

(iii)                  the Exchange Offer has not been consummated on or prior
to the Outside Closing Date;

(iv)                  Cherokee shall file a petition or commence a proceeding
under any provision of any applicable bankruptcy or insolvency laws, whether
state, federal or foreign (collectively, “Bankruptcy Laws”);

9

--------------------------------------------------------------------------------


 

(v)                   any person shall file a petition or commence a proceeding
against Cherokee under any provision of any applicable Bankruptcy Law;

(vi)                  Cherokee shall withdraw or revoke the Exchange Offer, or
Cherokee shall publicly announce its intention not to pursue the Exchange Offer;
or

(vii)                 any other Consenting Noteholder shall have materially
breached this Agreement or failed to satisfy in any material respect any of the
terms or conditions of this Agreement, which breach shall not have been cured
within 3 days after receiving notice thereof;

(viii)                any order permanently restraining, enjoining or otherwise
prohibiting consummation of any of the Exchange Transactions shall become final
and non-appealable;

(ix)                   there shall exist any action, proceeding, claim or
counterclaim by any Governmental Entity (other than any action, proceeding,
claim or counterclaim by the Party seeking to terminate its obligations
hereunder), before any court, authority, agency or tribunal that challenges the
Exchange Offer or the Consent Solicitation or any related transactions
contemplated hereby which, if decided adversely to Cherokee or any other Party,
would reasonably be expected to prohibit, prevent, restrict, limit or delay
consummation of the Exchange Offer, the Consent Solicitation or any such related
transactions; or

(x)                    any of the representations and warranties of Cherokee
contained herein that are qualified as to materiality shall not be true and
correct, and any representations and warranties that are not so qualified shall
not be true and correct in all material respects, in each case on and as of the
Closing Date, except that those representations and warranties that speak only
as of a specific date need only be true as of such specified date;

provided, that the right to terminate this Agreement pursuant to this Section
5(a) shall not be available (1) to any party if it or any Noteholder Affiliate
(as defined below) of such party has breached in any material respect its
obligations under this Agreement in any manner, which breach shall have
proximately contributed to the occurrence of the failure of the Exchange
Transactions to be consummated, or (2) to any Oaktree Noteholder based on a
Noteholder Termination Event described in clause (ii), (vi) or (x) above.  For
purposes hereof, a “Noteholder Affiliate” of (x) any GSC Noteholder shall be any
other GSC Noteholder and of (y) any Oaktree Noteholder shall be Cherokee or any
other Oaktree Noteholder.

10

--------------------------------------------------------------------------------


 

(b)           Termination of the Cherokee’s Obligations. Upon the occurrence of
any of the events set forth below, Cherokee shall have the right to terminate
this Agreement by the giving of written notice of such termination to each of
the Consenting Noteholders:

(i)                    any GSC Noteholder materially breaches this Agreement or
fails to satisfy in any material respect any of the terms or conditions of this
Agreement;

(ii)                   the Exchange Offer has not been consummated on or prior
to the Outside Closing Date;

(iii)                  any order permanently restraining, enjoining or otherwise
prohibiting consummation of any of the Exchange Transactions shall become final
and non-appealable;

(iv)                  there shall exist any action, proceeding, claim or
counterclaim by any Governmental Entity (other than any action, proceeding,
claim or counterclaim by the Party seeking to terminate its obligations
hereunder), before any court, authority, agency or tribunal that challenges the
Exchange Offer or the Consent Solicitation or any related transactions
contemplated hereby which, if decided adversely to Cherokee or any other Party,
would reasonably be expected to prohibit, prevent, restrict, limit or delay
consummation of the Exchange Offer, the Consent Solicitation or any such related
transactions; or

(v)                   any of the representations and warranties of any
Consenting Noteholder contained herein that are qualified as to materiality
shall not be true and correct, and any representations and warranties that are
not so qualified shall not be true and correct in all material respects, in each
case on and as of the Closing Date, except that those representations and
warranties that speak only as of a specific date need only be true as of such
specified date;

provided, that the right to terminate this Agreement pursuant to this Section
5(b) shall not be available to Cherokee if it or any Oaktree Noteholder has
breached in any material respect its obligations under this Agreement in any
manner which breach shall have proximately contributed to the occurrence of the
failure of the Exchange Transactions to be consummated.

11

--------------------------------------------------------------------------------


 

(c)           Mutual Termination.  This Agreement may be terminated by mutual
written agreement of Cherokee and the Consenting Noteholders.

(d)           Effects of Termination.  Except for clauses (f) and (p) of Section
11 hereof, upon the termination of the obligations of a Consenting Noteholder
pursuant to Section 5(a) hereof (such Consenting Noteholder whose obligations
have been so terminated, an “Excluded Noteholder”), this Agreement shall
terminate with respect to such Excluded Noteholder and all of the rights and
obligations under this Agreement of such Excluded Noteholder and of all of the
other Parties in respect of such Excluded Noteholder shall become null and void
and of no further force or effect, and there shall be no liability or obligation
hereunder of such Excluded Noteholder or of any of the other Parties in respect
of any such Excluded Noteholder.  Except for clauses (f) and (p) of Section 11
hereof, upon the termination of this Agreement pursuant to Section 5(b) or 5(c)
hereof, this Agreement shall become null and void and of no further force or
effect, and there shall be no liability or obligation hereunder of any
nonbreaching Party in respect of any of the other Parties.  It is expressly
understood and agreed that if this Agreement is terminated pursuant to Section
5(b) or 5(c) hereof, Cherokee shall have no obligation to commence, effect or
consummate the Exchange Offer or the Consent Solicitation, and none of the
Parties shall have any obligation to consummate any of the Exchange Transactions
or any of the transactions contemplated thereby.  In the event of a termination
of the obligations of a Consenting Noteholder pursuant to Section 5(a) hereof or
a termination of this Agreement pursuant to Section 5(b) or 5(c) hereof, each
Party shall have all of the rights and remedies available to it under applicable
law and/or the Existing Indenture, and any ancillary documents or agreements
thereto, including under this Agreement.  Notwithstanding anything in this
Section 5(d), no such termination of the obligations of a Consenting Noteholder
pursuant to Section 5(a) hereof or termination of this Agreement pursuant to
Section 5(b) or 5(c) hereof shall relieve any Party from liability for any
breach or non-performance of its obligations hereunder prior to the date of such
termination.

6.     Forbearance; Restrictions on Transfers and Liens.  Each Consenting
Noteholder, so long as the obligations of such Consenting Noteholder have not
been terminated pursuant to Section 5 hereof, agrees that:

(a)           it shall not file a notice of default or sale or take any other
action to collect on the Existing Notes, including, without limitation,
instructing the Existing Trustee on how to proceed in the exercise of any and
all remedies;

(b)           it shall give instructions to the Existing Trustee, if and when
reasonably appropriate, to desist from taking action that is inconsistent with
this

12

--------------------------------------------------------------------------------


 

Agreement or the Exchange Transactions, so long as no indemnity of such
Consenting Noteholder is required for such action to be taken by the Existing
Trustee;

(c)           it shall not, directly or indirectly, sell, assign, transfer,
hypothecate or otherwise dispose of (1) any of the Existing Notes owned
beneficially or of record by such Consenting Noteholder or as to which such
Consenting Noteholder has investment authority or discretion (including any of
the Existing Notes acquired after the date hereof), or grant any proxies to any
person in connection with such Existing Notes, (2) any claim (as that term is
defined in Section 101(5) of the Bankruptcy Law) arising from, based on or
related to the Existing Notes, or (3) any option, interest in, or right to
acquire any of the Existing Notes or claim referred to in clauses (1) and (2)
above, unless (x) the transferee thereof agrees in writing for the benefit of
the other Parties to be bound by all of the terms of this Agreement and executes
a counterpart signature page of this Agreement and the transferor provides
Cherokee with a copy thereof, and (y) the transferor delivers to such transferee
at the time of such transfer a consent to the Proposals with respect to the
Existing Notes so transferred that were held of record or beneficially owned by
the transferor as of the Record Date, in which event each Party shall be deemed
to have acknowledged that its obligations to the Consenting Noteholders
hereunder shall be deemed to constitute obligations in favor of such transferee
and shall be deemed to have made the representations and warranties contained in
Section 7 hereof; and

(d)           shall not encumber any Existing Notes with any Lien.

7.     Representations and Warranties of the Parties.  Each of the Parties
represents and warrants to each of the other Parties, as of the date hereof, as
follows:

(a)           Power, Authority and Authorization.  Such Party has all requisite
power and authority to execute and deliver this Agreement, to perform its
obligations under this Agreement and to consummate the Exchange Transactions.
The execution, delivery and performance of this Agreement and the consummation
of the Exchange Transactions have been duly authorized by all necessary action
(corporate or other) on the part of such Party, and the person executing this
Agreement on behalf of such Party is duly authorized to do so.

(b)           Binding Obligation.  This Agreement has been validly executed and
delivered by such Party and is the legal, valid and binding obligation of such
Party, enforceable against such Party in accordance with its terms, except as
enforcement may be limited by bankruptcy, insolvency or other similar laws, both
foreign and

13

--------------------------------------------------------------------------------


 

domestic, relating to or limiting creditors’ rights generally or by equitable
principles relating to enforceability.

(c)           No Conflicts.  None of the execution, delivery or performance of
this Agreement, nor the compliance with the terms and provisions hereof, nor the
consummation of any of the Exchange Transactions, shall conflict with, violate,
or constitute a breach of or a default (with the passage of time or otherwise)
under, (i) any law, statute, rule, regulation, ordinance, judgment, decree or
order applicable to such Party or any of its subsidiaries or any of their
respective businesses or properties, (ii) such Party’s organizational documents
or those of any of its subsidiaries or (iii) except to the extent the
consummation of the Exchange Transactions require the approval of the lenders
under the Credit Agreement, any contractual obligations to which such Party or
any of its subsidiaries is a party or by which such Party, any of its
subsidiaries or any of their respective properties are bound, except in each
case, for such conflicts, violations, breaches or defaults that would not
reasonably be expected to have, individually or in the aggregate, a material
adverse effect on the business, assets, operations, property or financial
condition of such Party and its subsidiaries.

(d)           Governmental Consents.  No permit, certificate, authorization,
approval, consent, license or order of, or filing, registration, declaration or
qualification with, or notice to, any Governmental Entity or arbitrator is
required in connection with, or as a condition to, the execution, delivery and
performance of this Agreement, the compliance with any of the terms and
provisions hereof or the consummation of any of the Exchange Transactions,
except for (i) such filings as may be required by the Securities and Exchange
Commission or pursuant to state securities or “blue sky” laws, (ii) the
qualification of the indentures governing the New Senior Notes, the New
Convertible Notes and the Existing Notes under the Trust Indenture Act of 1939,
as amended, and (iii) such permits, certificates, authorizations, approvals,
consents, licenses or orders of, or filings, registrations, declarations or
qualifications with, or notices that would not reasonably be expected to have,
individually or in the aggregate, a material adverse effect on the business,
assets, operations, property or financial condition of such Party and its
subsidiaries.

(e)           No Proceedings.  There is no action, claim, suit, demand, hearing,
notice of violation or deficiency, or proceeding (including, without limitation,
any investigation or partial proceeding, such as a deposition), domestic or
foreign, pending, or to the knowledge of such Party threatened, against or that
affects such Party that would reasonably be expected to prevent the consummation
of or materially impair or materially delay any of the Exchange Transactions.

14

--------------------------------------------------------------------------------


 

(f)            Representation by Counsel.  Each Party acknowledges that it has
been represented by counsel (or had the opportunity to be represented by counsel
and waived its right to such representation) in connection with this Agreement,
including the negotiation of this Agreement, and the Exchange Transactions,
including with respect to tax matters.  Accordingly, any rule of law or any
legal decision that would provide any Party with a defense to the enforcement of
the terms of this Agreement against such Party based upon lack of legal counsel
shall have no application and is expressly waived by such Party.

8.     Additional Representations and Warranties of the Consenting Noteholders. 
Each Consenting Noteholder represents and warrants to the other Parties as
follows:

(a)           Such Consenting Noteholder is acquiring the Securities it elects
to receive in the Exchange Offer (the “Applicable Securities”) for its own
account for investment only and not with a view to, or for resale in connection
with, any public sale or distribution thereof.  Such Consenting Noteholder is
(A) a “qualified institutional buyer” as defined in Rule 144A under the
Securities Act, or (B) an institutional “accred­it­ed inves­tor” as defined in
sub­para­graph (1), (2), (3) or (7) of Rule 501(a) under the Securities Act. 
Such Consenting Noteholder has not ac­quired the Existing Notes on behalf, or at
the request, of Cherokee or any of its Affiliates.

(b)           As of the date hereof, such Consenting Noteholder owns of record
and/or beneficially, and/or has investment authority or discretion with respect
to, the aggregate principal amount of Existing Notes set forth next to such
Consenting Noteholder’s name on the signature pages hereto, and such aggregate
principal amount of Existing Notes constitutes all of the Existing Notes so
owned or controlled by such holder and such Affiliates as of the date hereof,
and such Consenting Noteholder or such Affiliate, as applicable, so owned or
controlled such Existing Notes as of the Record Date and, if not so owned or
controlled as of the Record Date, has received or will obtain prior to the
expiration of the Exchange Offer a consent to the Proposals from the holder who
so owned or controlled such Existing Notes as of the Record Date.

(c)           Such Consenting Noteholder owns the Existing Notes free and clear
of all Liens.

(d)           Such Consenting Noteholder has adequate informa­tion concerning
the businesses, finances and operations, condi­tion (finan­cial and otherwise),
re­sults of opera­tions, prop­er­ties, plans and pros­pects of Cherokee to make
an in­formed decision regarding the sale of the Existing Notes in exchange for
the Applicable Securities and the purchase of the Applicable Securities in
exchange for the Existing

15

--------------------------------------------------------------------------------


 

Notes and has independently and without reliance upon Cherokee made its own
analysis and decision to sell the Existing Notes and purchase the Applicable
Securities.  Such Consenting Noteholder and its advisors have such knowledge and
experience in financial and business matters that they are capable of evaluating
the merits and risks of an investment in the Applicable Securities, have all
information deemed by them to be necessary or appropriate to evaluate the risks
and merits of an investment in the Applicable Securities, and have received all
information requested by them from Cherokee.  Such Consenting Noteholder has
been afforded the opportunity to ask questions of Cherokee and has received
satisfactory answers to any such inquiries.  Such Consenting Noteholder
understands that its investment in the Applicable Securities involves a high
degree of risk.

(e)           The proposed sale of the Existing Notes in exchange for the
Applicable Securities by such Consenting Noteholder was privately negotiat­ed in
an independent transac­tion and was not solicit­ed by or on behalf of Cherokee
or any of its Affiliates.  The terms of this Agreement were the result of
negotiations between such Consenting Noteholder and Cherokee, and such
Consenting Noteholder was given the opportunity to review and comment upon the
proposed terms of this Agreement.

9.     Notices.  All notices and other communications hereunder shall be in
writing and shall be deemed sufficiently given and served for all purposes when
personally delivered or given by telex or machine-confirmed facsimile or one
business day after a writing is delivered to a national overnight courier
service or three business days after a writing is deposited in the United States
mail, first class postage or other charges prepaid and registered, return
receipt requested, addressed as follows (or at such other address for a Party as
shall be specified by like notice):

If to Cherokee, to:

 

Cherokee International LLC

2841 Dow Avenue

Tustin , CA 92780

Attention: Chief Financial Officer

Telephone: (714) 544-6665

Facsimile: (714) 838-4742

With a copy (which shall not constitute notice) to:

Jeffrey H. Cohen, Esq.

Skadden, Arps, Slate, Meagher & Flom LLP

 

16

--------------------------------------------------------------------------------


 

 

300 South Grand Avenue, 34th Floor

Los Angeles, California  90071

Telephone: (213) 687-5000

Facsimile: (213) 687-5600

If to the Consenting Noteholders, as specified on Schedule I hereto.

10.   Acknowledgment. This Agreement and the terms of the Exchange Transactions
are the product of private negotiations between Cherokee and the Consenting
Noteholders. This Agreement is not and shall not be deemed to be a solicitation
of consents to amendments to the Existing Indenture, or waivers of any provision
thereof, or a solicitation to tender or exchange Existing Notes.  Neither
tenders of Existing Notes in the Exchange Offer nor delivery of consents in the
Consent Solicitation will be solicited from any holder of Existing Notes until
such holder has received the Exchange Offer Documents and any other disclosures
required under applicable law.  Notwithstanding anything contained herein to the
contrary, the Consenting Noteholders shall be under no requirement to consent to
amendments to the Existing Indenture or to exchange their Existing Notes, if the
Exchange Offer Documents presented to the Consenting Noteholders provide for any
terms that are materially inconsistent with this Agreement, including, not
limited to, the provisions of the Term Sheet.  Cherokee acknowledges and agrees
that the Existing Indenture and all instruments and documents executed in
connection therewith constitute valid and binding agreements of Cherokee. 
Cherokee further acknowledges that it is not currently aware of any claim,
counterclaim, setoff or defense of any kind or nature that would in any way
affect the validity or enforceability of any claim of any Consenting Noteholder
arising from the Existing Notes or that would in any way reduce or affect the
absolute and unconditional obligation of Cherokee to pay all of the obligations
arising from the Existing Notes.

11.   Miscellaneous.  

(a)           Further Assurances.  Each of the Parties hereby further covenants
and agrees that it shall take all such further actions as may be reasonably
necessary to carry out the purposes and intent of this Agreement and shall
refrain from taking any action which would frustrate the purposes and intent of
this Agreement.

(b)           Effectiveness; Counterparts.  This Agreement shall not become
effective and binding on the Parties unless and until counterpart signature
pages hereto shall have been executed and delivered by each of the Parties
hereto.  This Agreement may be executed by one of more of the Parties in any
number of counterparts, each of which shall be deemed to be an original, but all
such

17

--------------------------------------------------------------------------------


 

counterparts when taken together shall constitute one and the same instrument. 
The agreements, representations and obligations of the Consenting Noteholders
under this Agreement are, in all respects, several and not joint.

(c)           Entire Agreement. This Agreement constitutes the entire agreement
among the Parties with respect to the subject matter hereof and supersedes all
prior negotiations and all prior agreements and understandings, both written and
oral, among the Parties with respect to the subject matter hereof; provided that
any confidentiality agreement heretofore executed between Cherokee and any
Consenting Noteholder shall continue in full force and effect (each, a
“Confidentiality Agreement”).

(d)           Interpretation.  When a reference is made in this Agreement to
Sections, paragraphs, clauses or Annexes, such reference shall be to a Section,
paragraph or clause of or Annex to this Agreement unless otherwise indicated. 
The words “include”, “includes”, and “including” when used herein shall be
deemed in each case to be followed by the words “without limitation.”  The words
“hereof,” “herein,” “herewith,” “hereby” and “hereunder” and words of similar
import shall, unless otherwise stated, be construed to refer to this Agreement
as a whole and not to any particular provision of this Agreement.  Unless the
context otherwise requires, defined terms shall include the singular and plural
and the conjunctive and disjunctive forms of the terms defined.  None of the
Parties shall have any term or provision construed against such Party solely by
reason of such Party having drafted the same.

(e)           Specific Performance.  Each of the Parties recognizes and agrees
that if for any reason any of the provisions of this Agreement are not performed
by such Party in accordance with their specific terms or are otherwise breached,
immediate and irreparable harm or injury would be caused to the other Parties
for which money damages would not be an adequate remedy.  Accordingly, each
Party agrees that, in addition to any other available remedies, the Parties
shall be entitled to an injunction restraining any violation or threatened
violation of the provisions of this Agreement without the necessity of any Party
posting a bond or other form of security.  In the event that any action should
be brought in equity to enforce the provisions of this Agreement, each Party
agrees that it will not allege, and each other Party hereby waives the defense,
that there is an adequate remedy at law.

(f)            Indemnification.  Cherokee hereby agrees to indemnify and hold
harmless each Consenting Noteholder, each person, if any, who controls (within
the meaning of Section 15 of the Securities Act or Section 20(a) of the Exchange
Act) any Consenting Noteholder (each, a “controlling person”) and the respective

18

--------------------------------------------------------------------------------


 

officers, directors, partners, employees, representatives and agents of each
Consenting Noteholder and any such controlling person from and against any and
all losses, claims, damages, liabilities and expenses (including, without
limitation, costs and expenses incurred in connection with investigating,
preparing, pursuing or defending against any of the foregoing) actually incurred
by such Consenting Noteholder as a result of any claim, suit, action,
proceeding, investigation or inquiry brought or asserted by any third party
against the Consenting Noteholder arising out of (A) such Consenting
Noteholder’s compliance with Section 3(b)(ii) hereof or (B) any untrue statement
or alleged untrue statement of any material fact contained in any Exchange Offer
Document, or any amendment or supplement thereto, or as a result of the omission
or alleged omission to state therein a material fact necessary in order to make
the statements therein, in the light of the circumstances under which they were
made, not misleading; provided, however, that Cherokee will not be liable in any
such case to the extent that any such loss, claim, damage, liability or expense
arises out of or is based upon (x) with respect to clause (A) above, the gross
negligence or willful misconduct of such Consenting Noteholder and (y) with
respect to clause (B) above, any untrue statement or alleged untrue statement
in, or omission or alleged omission from, any Exchange Offer Document in
reliance upon and in conformity with written information relating to such person
furnished to Cherokee by such person specifically for use therein.

(g)           Assignment; Successors and Assigns.  Neither this Agreement nor
any of the rights, interests or obligations of the Consenting Noteholders under
this Agreement shall be assigned or delegated, in whole or in part, by operation
of law or otherwise by any of the Consenting Noteholders without the prior
written consent of Cherokee.  Neither this Agreement nor any of the rights,
interests or obligations of Cherokee under this Agreement shall be assigned or
delegated, in whole or in part, by operation of law or otherwise by Cherokee
without the prior written consent of each of the Consenting Noteholders.  This
Agreement has been and is made solely for the benefit of and shall be binding
upon each of the Parties and, to the extent provided in Section 11(f) hereof,
the controlling persons, officers, directors, partners, employees,
representatives and agents referred to in such Section 11(f), and their
respective heirs, executors, administrators, successors and assigns, all as and
to the extent provided in this Agreement, and no other person shall acquire or
have any right under or by virtue of this Agreement; provided, however, that
nothing contained in this Section 11(g) shall be deemed to permit sales,
assignments or transfers other than in accordance with Section 6(c) hereof.

(h)           Fees and Expenses.  Except as otherwise provided herein, Cherokee
shall pay all fees, costs and expenses incurred by it on its behalf and by the
Consenting Noteholders in connection with the Exchange Transactions and the
other

19

--------------------------------------------------------------------------------


 

transactions contemplated thereby, including, without limiting the generality of
the foregoing, reasonable fees, costs and expenses of the financial consultants,
accountants and counsel of each of the Consenting Noteholders.  Such fees
include the fees of Milbank, Tweed, Hadley & McCloy LLP and Stroock & Stroock &
Lavan LLP.

(i)            No Third Party Beneficiaries. Unless expressly stated herein,
this Agreement shall be solely for the benefit of the Parties and no other
person or entity and is not intended to, and shall not, confer upon any other
person any rights or remedies hereunder.

(j)            Headings.  The headings of the sections, paragraphs and
subsections of this Agreement are inserted for convenience only and shall not
affect the meaning or interpretation of such section, paragraph or subsection or
of this Agreement.

(k)           Further Acquisition of Existing Notes. Any Consenting Noteholder
may acquire additional Existing Notes to the extent permitted by applicable law;
provided, however, that any such additional Existing Notes shall be subject to
the terms hereof, and each such Consenting Noteholder shall exchange any such
additional Existing Notes, and deliver a consent to the Proposals from the
record holder or beneficial owner as of the Record Date with respect thereto, in
accordance with the terms hereof and for so long as such Consenting Noteholder
is obligated to exchange Existing Notes in accordance with the terms hereof.

(l)            Amendments and Waivers.  This Agreement may not be modified,
amended or supplemented except in writing signed by Cherokee, not less than a
majority of the then outstanding aggregate principal amount of the Existing
Notes held by the GSC Noteholders and not less than a majority of the then
outstanding aggregate principal amount of the Existing Notes held by the Oaktree
Noteholders.

(m)          GOVERNING LAW.  THIS AGREEMENT SHALL BE CONSTRUED AND INTERPRETED,
AND THE RIGHTS OF THE PARTIES SHALL BE DETERMINED IN ACCORDANCE WITH THE LAWS OF
THE STATE OF NEW YORK, INCLUDING WITHOUT LIMITATION, SECTIONS 5-1401 AND 5-1402
OF THE NEW YORK GENERAL OBLIGATIONS LAWS AND RULE 327(b) OF THE NEW YORK CIVIL
PRACTICE LAWS AND RULES.  EACH OF THE PARTIES HEREBY IRREVOCABLY SUBMITS TO THE
JURISDICTION OF ANY NEW YORK STATE COURT SITTING IN THE BOROUGH OF MANHATTAN IN
THE CITY OF NEW YORK OR ANY FEDERAL COURT SITTING IN THE BOROUGH OF MANHATTAN IN
THE CITY OF NEW YORK IN RESPECT OF ANY SUIT, ACTION OR

20

--------------------------------------------------------------------------------


 

PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT, AND IRREVOCABLY ACCEPTS
FOR ITSELF AND IN RESPECT OF ITS PROPERTY, GENERALLY AND UNCONDITIONALLY,
JURISDICTION OF THE AFORESAID COURTS.  EACH OF THE PARTIES IRREVOCABLY WAIVES,
TO THE FULLEST EXTENT IT MAY EFFECTIVELY DO SO UNDER APPLICABLE LAW, TRIAL BY
JURY AND ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF THE
VENUE OF ANY SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN ANY SUCH COURT AND ANY
CLAIM THAT ANY SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN SUCH COURT HAS BEEN
BROUGHT IN AN INCONVENIENT FORUM.  EACH OF PARTIES IRREVOCABLY CONSENTS, TO THE
FULLEST EXTENT IT MAY EFFECTIVELY DO SO UNDER APPLICABLE LAW, TO THE SERVICE OF
PROCESS OF ANY OF THE AFOREMENTIONED COURTS IN ANY SUCH ACTION OR PROCEEDING BY
THE MAILING OF COPIES THEREOF BY REGISTERED OR CERTIFIED MAIL, POSTAGE PREPAID,
AT THE ADDRESS SET FORTH HEREIN, SUCH SERVICE TO BECOME EFFECTIVE 30 DAYS AFTER
SUCH MAILING.  NOTHING HEREIN SHALL AFFECT THE RIGHT OF CHEROKEE TO SERVE
PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR TO COMMENCE LEGAL PROCEEDINGS OR
OTHERWISE PROCEED AGAINST ANY OF THE CONSENTING NOTEHOLDERS IN ANY OTHER
JURISDICTION.

(n)           Consideration.  Each of the Parties acknowledges and agrees that
no consideration shall be due, payable or paid to any of the Consenting
Noteholders for their agreement to participate in the Exchange Transactions,
other than the performance by Cherokee of the contractual obligations imposed
upon Cherokee by this Agreement.

(o)           Severability.  If any term, provision, covenant or restriction of
this Agreement is held by a court of competent jurisdiction to be invalid,
illegal, void or unenforceable, the remainder of the terms, provisions,
covenants and restrictions set forth herein shall remain in full force and
effect and shall in no way be affected, impaired or invalidated, and the Parties
shall use their best efforts to find and employ an alternative means to achieve
the same or substantially the same result as that contemplated by such term,
provision, covenant or restriction.  It is hereby stipulated and declared to be
the intention of the Parties that they would have executed the remaining terms,
provisions, covenants and restrictions without including any of such that may be
hereafter declared invalid, illegal, void or unenforceable.

(p)           Confidentiality.  Each Party agrees that this Agreement, the Term
Sheet and the other attachments hereto shall constitute “Confidential
Information”

21

--------------------------------------------------------------------------------


 

for purposes of the Confidentiality Agreements binding on such Party with
respect to information of Cherokee.

[signature pages follow]

22

--------------------------------------------------------------------------------


 

                IN WITNESS WHEREOF, each of the Parties has executed this
Agreement as of the date and year first above written.

CHEROKEE INTERNATIONAL, LLC

 

By:

/s/ R.V. Holland, Jr.

 

Name:

R.V. Holland, Jr.

 

Title:

V.P. Finance, CFO

 

 

CHEROKEE INTERNATIONAL CORPORATION

 

By:

/s/ Ian Schapiro

 

Name:

Ian Schapiro

 

Title:

Vice President

 

--------------------------------------------------------------------------------


 

 

 

 

 

 

 

 

 

GSC NOTEHOLDERS:.

 

 

 

 

 

 

 

 

GSC RECOVERY II, L.P.

 

 

 

By:

GSC Recovery II GP, L.P.,
its general partner

 

 

 

 

 

 

 

 

 

By:

GSC RII, LLC,
its general partner

 

 

 

 

 

 

 

 

 

 

By:

GSCP (NJ) Holdings, L.P.,
its sole member

 

 

 

 

 

 

 

 

 

 

 

By:

GSCP (NJ), Inc.,
its general partner

 

 

 

 

 

 

 

 

By:

/s/ Robert Hamwee

 

 

Name:

Robert Hamwee

 

 

Title:

Managing Director

 

 

 

 

 

 

 

 

GSC RECOVERY IIA, L.P.

 

 

 

 

 

 

 

 

By:

GSC Recovery IIA GP, L.P.,
its general partner

 

 

 

 

 

 

 

 

 

By:

GSC RIIA, LLC,
its general partner

 

 

 

 

 

 

 

 

 

 

By:

GSCP (NJ) Holdings, L.P.,
its sole member

 

 

 

 

 

 

 

 

 

 

 

By:

GSCP (NJ), Inc.,
its general partner

 

 

 

 

 

 

 

 

By:

/s/ Robert Hamwee

 

 

Name:

Robert Hamwee

 

 

Title:

Managing Director

 

 

--------------------------------------------------------------------------------


 

GSC PARTNERS CDO FUND, LIMITED

 

 

 

 

 

 

By:

/s/ Thomas Libassi

 

Name: Thomas Libassi

 

Title: Managing Director



GSC PARTNERS CDO FUND II, LIMITED




By:

/s/ Thomas Libassi

 

Name:  Thomas Libassi

 

Title: Managing Director



OAKTREE NOTEHOLDERS


OCM/GFI POWER OPPORTUNITIES FUND, L.P.




By:

GFI Energy Ventures LLC

 

its General Partner

 

 

 

 

By:

/s/ Ian Shapiro

 

Name: Ian Schapiro

 

Title: Chief Financial Officer



OCM PRINCIPAL OPPORTUNITIES FUND, L.P.




By:

Oaktree Capital Management, LLC

 

its General Partner

 

 

 

 

By:

/s/ Christopher S. Brothers

 

Name:Christopher S. Brothers

 

Title: Managing Director

 

 

 

 

By:

/s/ Michael P. Harmon

 

Name: Michael P. Harmon

 

Title: Senior Vice President

 

--------------------------------------------------------------------------------